DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Drawings
The drawings, received on 17 March 2022, are acceptable for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20180234921 A1; hereinafter referred to as “Huang”) in view of Huang et al. (US 20190045445 A1; hereinafter referred to as “Huang2”).
Regarding Claim 1, Huang discloses a communication apparatus, comprising:
one or more memories having instructions stored therein (¶25 & Fig. 1 & ¶77-78 & Fig. 6, Huang discloses a controlling device comprising an application processor 110); and 
one or more processors that, upon execution of the instructions (¶154 & Fig. 1 & ¶77-78 & Fig. 6, Huang discloses the controlling device further comprises non-transitory computer readable storage medium storing instructions for execution by one or more hardware processors), are configured to: 
determine whether communication with a first other communication apparatus has been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 16 (1620) & Fig. 6, Huang discloses determining, by the controlling device, that a response is not likely from the second device based on the lack of communication of a response packet 760 by the 802.11+ transceiver of a low power device 610.  Examiner correlates the determination that a response is not likely to a determination that a first other communication apparatus has been disconnected), the first other communication apparatus being a transmission destination of a signal corresponding to a wake-up radio (WUR) mode (¶117 & ¶122 & Fig. 14 & Fig. 16 (1620), Huang discloses that the second device 610, or low power device, is a destination of a wake-up signal transmitted by the first device 605, or controlling device) and 
perform control to stop transmission of the signal corresponding to the WUR mode based on a result of the determination (¶117 & ¶122 & Fig. 14 & Fig. 16 (1620), Huang discloses stopping, by the controlling device, subsequent transmissions of a wake-up signal, intended for the second device 610, based upon a determination that the second device is not likely to respond).
However, Huang does not disclose a wake-up radio (WUR) mode conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11ba standard.
Huang2, a prior art reference in the same field of endeavor, teaches a wake-up radio (WUR) mode conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11ba standard (¶46, Huang further teaches that the WUR conforms to the IEEE 802.11ba standard).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Huang by requiring a wake-up radio (WUR) mode conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11ba standard as taught by Huang2 because the substitution of a wake-up radio supporting Bluetooth Low Energy for a wake-up radio (WUR) supporting 802.11ba would have yielded predictable results and is therefore obvious (KSR, 550 U.S. at 418, 82 USPQ2d at 1396) and the teardown of a WUR mode operation is improved by allowing the transmission of a WUR teardown frame indicating a desire to teardown the WUR mode operation (Huang2, ¶1-3).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 1.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 1.
Regarding Claim 3, Huang in view of Huang2 discloses the control method according to claim 2.
Huang further discloses whether the communication with the first other communication apparatus has been disconnected is determined based on communication conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard different from the IEEE802.11ba standard (¶30, Huang discloses radio signal may be transmitted or received in accordance with any communication standard of the IEEE 802.11 standards.  Here, if the radio signals can be transmitted/received according to any standard available under IEEE 802.11, then at least one can be different than IEEE 802.11ba).
Regarding Claim 4, Huang in view of Huang2 discloses the control method according to claim 3.
Huang further discloses in a case where the communication conforming to IEEE 802.11 series standard different from the IEEE802.11ba has not been performed for a first period, the communication with the first other communication apparatus is determined to have been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses determining, by the controlling device in a case where the radio signals are transmitted/received in accordance with any communication standard of the IEEE 802.11 standards, that a response is not likely from the second device based on the lack of communication of a response packet 760 by the 802.11+ transceiver of a low power device 610).
Regarding Claim 5, Huang in view of Huang2 discloses the control method according to claim 4.
Huang further discloses the control method further comprising: 
determining, in a case where the communication with the first other communication apparatus is determined to have been disconnected, whether no other communication apparatus as being the transmission destination of the signal is present (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620), Huang discloses that the second device 610, or low power device, is a destination of a wake-up signal transmitted by the first device 605, or controlling device.  Here, the lack of a response to the wake-up signal from any device is an indication that no other communication apparatus is the transmission destination of the wake-up signal), wherein the communication apparatus does not stop the transmission of the signal corresponding to WUR mode in case where a second other communication apparatus as being the transmission destination is determined to be present (¶88-90 & Fig. 9, Huang discloses not stopping, by the controlling device, to transmit a wakeup signal after the end of a timeout period when a third station is present).
Regarding Claim 6, Huang in view of Huang2 discloses the control method according to claim 5.
Huang further discloses the communication with the first other communication apparatus is determined to have been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620) & Fig. 6, Huang discloses determining, by the controlling device, that a response is not likely from the second device based on the lack of communication of a response packet 760 by the 802.11+ transceiver of a low power device 610.  Examiner correlates the determination that a response is not likely to a determination that a first other communication apparatus has been disconnected), based on a fact that a frame conforming to IEEE 802.11 series standard which is used to disconnect a wireless connection has been communicated to the first other communication apparatus (¶30, Huang discloses radio signal may be transmitted or received in accordance with any communication standard of the IEEE 802.11 standards).
Regarding Claim 8, Huang in view of Huang2 discloses the control method according to claim 3.
However, Huang does not disclose the communication with the first other communication apparatus is determined to have been disconnected also in a case a WUR mode teardown frame conforming to IEEE 802.11ba standard is received from the first other communication apparatus.
Huang2, a prior art reference in the same field of endeavor, teaches the communication with the first other communication apparatus is determined to have been disconnected also in a case a WUR mode teardown frame conforming to IEEE 802.11ba standard is received from the first other communication apparatus (¶81 & Fig. 7 (706), Huang2 teaches transmitting, by an access point to a second wireless apparatus, a Wake-Up Radio (WUR) teardown frame.  ¶46, Huang further teaches that the WUR conforms to the IEEE 802.11ba standard).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Huang by requiring that the communication with the first other communication apparatus is determined to have been disconnected also in a case a WUR mode teardown frame conforming to IEEE 802.11ba standard is received from the first other communication apparatus as taught by Huang2 because the substitution of a wake-up radio supporting Bluetooth Low Energy for a wake-up radio (WUR) supporting 802.11ba would have yielded predictable results and is therefore obvious (KSR, 550 U.S. at 418, 82 USPQ2d at 1396) and the teardown of a WUR mode operation is improved by allowing the transmission of a WUR teardown frame indicating a desire to teardown the WUR mode operation (Huang2, ¶1-3).
Regarding Claim 9, Huang in view of Huang2 discloses the control method according to claim 3.
Huang further discloses the method further comprising: 
transmitting a first frame conforming to IEEE 802.11 series standard different from the IEEE802.11ba, to the first other communication apparatus (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620) & Fig. 6, Huang discloses transmitting, by a first wireless device, at least one wake-up signal to a second wireless device.  ¶30, Huang discloses radio signal may be transmitted or received in accordance with any communication standard of the IEEE 802.11 standards), wherein, based on a fact that the first frame has been transmitted to the first other communication apparatus and a response to the first frame has not been received from the first other communication apparatus, the communication with the first other communication apparatus is determined to have been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620) & Fig. 6, Huang discloses determining, by the controlling device, that a response is not likely from the second device based on the lack of communication of a response packet 760 by the 802.11+ transceiver of a low power device 610.  Examiner correlates the determination that a response is not likely to a determination that a first other communication apparatus has been disconnected).
Regarding Claim 10, Huang in view of Huang2 discloses the control method according to claim 9.
Huang further discloses the first frame is transmitted a plurality of times (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620) & Fig. 6, Huang discloses transmitting, by a first wireless device, at least one wake-up signal to a second wireless device.  ¶30, Huang discloses radio signal may be transmitted or received in accordance with any communication standard of the IEEE 802.11 standards), and wherein, based on a fact that no response to the first frame transmitted the plurality of times has not been received, the communication with the first other communication apparatus is determined to have been disconnected (¶117 & ¶122 & Fig. 14 & Fig. 15 (1620) & Fig. 6, Huang discloses stopping the transmitting, by a first wireless device, of at least one wake-up signal to a second wireless device based upon the expiration of a timeout period).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Huang2 in further view of Chhabra et al. (US 20150350875 A1; hereinafter referred as “Chhabra”).
Regarding Claim 7, Huang in view of Huang2 discloses the control method according to claim 6.
However, Huang does not disclose the frame is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard.
Chhabra, a prior art reference in the same field of endeavor, teaches the frame is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard (¶60, Chhabra teaches transmitting, by an access point, a disassociation frame after determining that a station is disconnected when the disassociation timer value, indicated in the disassociation timer field, has expired).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Huang by requiring that the frame is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard as taught by Chhabra because loads on an access point are improved by enabling the AP to steer stations to better networks using deauthentication signaling (Chhabra, ¶1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11310744 (hereinafter referred to as ‘the 744 Patent’).
Regarding Claim 1,  communication apparatus, comprising:
one or more memories having instructions stored therein (Claim 1 of the ‘744 Patent discloses one or more memories having instructions stored therein); and 
one or more processors that, upon execution of the instructions (Claim 1 of the ‘744 Patent discloses one or more processors that, upon execution of the instructions), are configured to: 
determine whether communication with a first other communication apparatus has been disconnected, the first other communication apparatus being a transmission destination of a signal (Claim 1 of the ‘744 Patent discloses determine, in a case where communication with said first other communication apparatus is determined to have been disconnected, whether no other communication apparatus as being the transmission destination of the signal is present) corresponding to a wake-up radio (WUR) mode conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11ba standard (Claim 1 of the ‘744 Patent discloses a wake-up radio (WUR) conforming to IEEE 802.11ba standard) and 
perform control to stop transmission of the signal corresponding to the WUR mode based on a result of the determination (Claim 1 of the ‘744 Patent discloses perform control to stop transmission of the signal performed by the WUR in a case where no other communication apparatus as being the transmission destination is determined to be present).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 1.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 1.
Regarding Claim 3, Claim 1 of the ‘744 Patent discloses the control method according to claim 2.
Claim 1 of the ‘744 Patent further discloses the communication with the first other communication apparatus has been disconnected is determined based on communication conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard different from the IEEE802.11ba standard (Claim 1 of the ‘744 Patent discloses determine whether communication with a first other communication apparatus has been disconnected, based on communication by a primary connectivity radio (PCR) conforming to Institute of Electrical and Electronics Engineers (IEEE) 802.11 series standard).
Regarding Claim 4, Claim 1 of the ‘744 Patent discloses the control method according to claim 3.
Claim 3 of the ‘744 Patent discloses in a case where the communication conforming to IEEE 802.11 series standard different from the IEEE802.11 ba has not been performed for a first period, the communication with the first other communication apparatus is determined to have been disconnected (Claim 3 of the ‘744 Patent discloses determine that communication with a third other communication apparatus not conforming to IEEE 802.11ba standard has been disconnected, based on that communication with the third other communication apparatus having not been performed for a second period, wherein the first period and the second period are different in length from each other).
Regarding Claim 5, Claim 1 of the Claim 3 of the ‘744 Patent discloses the control method according to claim 4.
Claim 1 of the ‘744 Patent further discloses the control method further comprising: determining, in a case where the communication with the first other communication apparatus is determined to have been disconnected, whether no other communication apparatus as being the transmission destination of the signal is present, wherein the communication apparatus does not stop the transmission of the signal corresponding to WUR mode in case where a second other communication apparatus as being the transmission destination is determined to be present (Claim 1 of the ‘744 Patent discloses not to stop transmission of the signal performed by the WUR in a case where a second other communication apparatus as being the transmission destination is determined to be present, the second other communication apparatus being different from the first other communication apparatus).
Regarding Claim 6, Claim 1 and Claim 3 of the ‘744 Patent discloses the control method according to claim 5.
Claim 4 of the ‘744 Patent discloses the communication with the first other communication apparatus is determined to have been disconnected, based on a fact that a frame conforming to IEEE 802.11 series standard which is used to disconnect a wireless connection has been communicated to the first other communication apparatus (Claim 4 of the ‘744 Patent discloses communication with the first other communication apparatus is determined to have been disconnected, based on that a frame conforming to IEEE 802.11 series standard to be used to disconnect wireless connection having been communicated to the first other communication apparatus).
Regarding Claim 7, Claims 1 and 3-4 of the ‘744 Patent discloses the control method according to claim 6.
Claim 5 of the ‘744 Patent discloses the frame is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard (Claim 5 of the ‘744 Patent discloses the frame to disconnect wireless connection is a disassociation frame or a deauthentication frame conforming to IEEE 802.11 series standard).
Regarding Claim 8, Claim 1 of the ‘744 Patent discloses the control method according to claim 3.
Claim 11 of the ‘744 Patent discloses the communication with the first other communication apparatus is determined to have been disconnected also in a case a WUR mode teardown frame conforming to IEEE 802.11 ba standard is received from the first other communication apparatus (Claim 11 of the ‘744 Patent discloses based on that communication with the first other communication apparatus having been determined to be disconnected, a control to stop transmission of a WUR beacon conforming to IEEE 802.11ba standard performed by the WUR to the first other communication apparatus is performed).
Regarding Claim 9, Claim 1 of the ‘744 Patent discloses the control method according to claim 3.
Claim 8 of the ‘744 Patent discloses the method further comprising: transmitting a first frame conforming to IEEE 802.11 series standard different from the IEEE802.11 ba, to the first other communication apparatus, wherein, based on a fact that the first frame has been transmitted to the first other communication apparatus and a response to the first frame has not been received from the first other communication apparatus, the communication with the first other communication apparatus is determined to have been disconnected (Claim 8 of the ‘744 Patent discloses transmit a first frame conforming to IEEE 802.11 series standard, to the first other communication apparatus, wherein, based on that the first frame being transmitted to the first other communication apparatus and a response to the first frame being not received from the first other communication apparatus, communication with the first other communication apparatus is determined to have been disconnected).
Regarding Claim 10, Claim 1, Claim 3, and Claim 9 of the ‘744 Patent discloses the control method according to claim 9.
Claim 9 of the ‘744 Patent discloses the first frame is transmitted a plurality of times, and wherein, based on a fact that no response to the first frame transmitted the plurality of times has not been received, the communication with the first other communication apparatus is determined to have been disconnected (Claim 9 of the ‘744 Patent discloses the first frame is transmitted a plurality of times, and wherein, based on that no response to the first frame transmitted the plurality of times being received, communication with the first other communication apparatus is determined to have been disconnected).
Regarding Claim 11, Claim 1 of the ‘744 Patent discloses the control method according to claim 2.
Claim 10 of the ‘744 Patent discloses the control method further comprising: transmitting a second frame conforming to IEEE 802.11 ba standard, to the first other communication apparatus, wherein, based on a fact that the second frame has been transmitted to the first other communication apparatus and a response to the second frame has not been received from the first other communication apparatus, the communication with the first other communication apparatus is determined to have been disconnected (Claim 10 of the ‘744 Patent discloses transmit a second frame conforming to IEEE 802.11ba standard, to the first other communication apparatus, wherein, based on that the second frame being transmitted to the first other communication apparatus and a response to the second frame being not received from the first other communication apparatus, communication with the first other communication apparatus is determined to have been disconnected).
Regarding Claim 12, Claim 1 of the ‘744 Patent discloses the control method according to claim 2.
Claim 12 of the ‘744 Patent discloses the control to stop transmission of the signal corresponding to the WUR mode includes a control to stop supply of power or a clock to a WUR module of the communication apparatus (Claim 12 of the ‘744 Patent discloses the control to stop transmission of the signal performed by the WUR includes a control to stop supply of power or a clock to the WUR is performed).

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474